Citation Nr: 0823633	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  00-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for sinusitis.  

2. Entitlement to an initial compensable rating for allergic 
rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In May 2006, the veteran appeared at hearing before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

In December 2006, the Board remanded the claims for increase.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Sinusitis does not result in three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  

2. Allergic rhinitis is not productive of greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side. 




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2007). 

2. The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate his claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letters, dated in September 2002 and in May 2004, 
on the underlying claims of service connection.  Where, as 
here, service connection has been granted and initial ratings 
have been assigned, the claims of service connection have 
been more than substantiated, the claims have been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disabilities, 
does not trigger additional VCAA notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159 is no 
longer applicable in the claims for initial higher ratings.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
records, VA records, and the veteran has submitted private 
medical records.  The veteran has been afforded VA 
examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Private medical records show that in November 1999, in 
November 2000, in October 2001, in October 2002, in November 
and December 2003, in October 2004, in July and August 2006, 
and in September and December 2006, the veteran had symptoms 
of chronic sinusitis and allergic rhinitis to include 
complaints of headaches, facial pressure, nasal congestion, 
post-nasal drip, and sneezing. 

On VA examination in September 2004 the veteran complained of 
periodic nasal drip with coughing and thick nasal discharge.  
He also complained of severe sneezing during the summer and 
fall. It was reported that he last required antibiotics for 
sinus infection eight months earlier.  Evaluation of the nose 
revealed a small to medium sized inferior nasal septum 
perforation.  The sinus cavities were visible in the ethmoid 
regions and there was no purulence visualized at the middle 
meatus.  The middle turbinate appeared to have some scarring.  
The oropharynx and oral cavity were clear. The assessment was 
that the veteran's symptoms were consistent with allergic 
rhinitis and possible chronic sinusitis.  

In May 2006, the veteran testified that he experienced 
sneezing and nasal dryness, especially in September and 
October.  He also testified that he had headaches with 
occasional discharge, but not crusting. 

In July and August 2006, a view of the sinuses revealed 
opacification of the right maxillary sinus and mucosal 
thickening of he left maxillary sinus. 

On VA examination in March 2007, the veteran complained of 
daily frontal headache and sneezing with a green discharge 
from the nose every morning upon which he had superimposed 
allergies, nasal congestion, a monthly sore throat, 
hoarseness and dyspnea.  He said that he went to the doctor 
about eight times a year for sinusitis and allergies which 
were currently treated with medications.  He was unable to 
say to what extent these problems cost him time from working 
but he did report worsening symptoms during weather changes.  
It was reported that the veteran had not have any recent 
surgeries but did take Flonase and Astelin.  He complained of 
interference with breathing through the nose as well as 
dyspnea, hoarseness, and greenish and purulent discharge.  

Evaluation revealed that the nasal passages were patent and 
there was no evidence of polyposis or drainage.  The oral 
cavity and oropharynx were clear.  No masses or lesions were 
noted.  

In May 2008, a private physician reported that the veteran 
was being treated for allergic rhinitis with immunotherapy. 

General Rating Policy 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
A disability is rated under a Diagnostic Code.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



Analysis

The evidence consists of private medical records from 1999 to 
2008 and reports of VA examinations in 2004 and 2007 and the 
veteran's testimony. 

Sinusitis

Service-connected sinusitis is currently rated 10 percent 
disabling under Diagnostic Code 6510.  The criteria for the 
next higher rating under Diagnostic Code 6510 are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician 

Three or more incapacitating episodes per year of sinusitis, 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, are not documented in the private and VA medical 
records or in the veteran's testimony.  Also, while sinusitis 
characterized by headaches, pain, and purulent discharge have 
been documented, six non-incapacitating episodes per year 
have not as the record shows seasonal episodes mostly in the 
fall months from 1999 to 2004 with less than six episodes a 
year.  In 2006, the veteran was seen four times in a year.  
And although on VA examination in 2007 the veteran stated 
that he went to the doctor about eight times a year for 
sinusitis and allergies, the treatment records document no 
more than four episodes in 2006 and fewer episodes before 
2006. 

For these reasons, the criteria for an initial rating higher 
than 10 percent fro sinusitis under Diagnostic Code 6510 have 
not been met.  From the effective date of service connection, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



Allergic Rhinitis 

Service-connected allergic rhinitis is currently rated 
noncompensably disabling under Diagnostic Code 6522.  The 
criteria for a compensable rating, that is, a 10 percent 
rating are greater than a 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side 
without polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522.

In the private medical records and on VA examinations in 2004 
and in 2007, there is no evidence of nasal polyps.  On VA 
examination in 2007, the nasal passages were patent, that is, 
open and unobstructed.  In the absence of evidence of a 
greater than a 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side, the criteria 
for an initial, compensable rating for allergic rhinitis 
under Diagnostic Code 6522 have not been met.  From the 
effective date of service connection, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Extraschedular Rating 

Comparing the level of severity and symptomatology of the 
service-connected disabilities with the rating criteria, the 
veteran's disability picture is contemplated by the rating 
schedule and the assigned ratings are adequate and no 
referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).

ORDER

An initial rating higher than 10 percent for sinusitis is 
denied.

An initial compensable rating for allergic rhinitis is 
denied.  

____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


